220 Ga. 5 (1964)
136 S.E.2d 757
RESTHAVEN MEMORIAL GARDENS, INC.
v.
MOODY et al.
22432.
Supreme Court of Georgia.
Argued April 14, 1964.
Decided May 7, 1964.
*6 Nall, Miller, Cadenhead & Dennis, Donald M. Fain, Lynn Downey, for plaintiff in error.
Ben S. Atkins, contra.
HEAD, Presiding Justice.
The oral motion of the defendant, contending that the petition failed to state any ground for injunction, was properly denied. The uncertainty of life, and the certainty of death, may quite properly invoke thoughts of some choice in the selection of a spot under a wide and starry sky as a final resting place, where peace shall continue until time shall be no more. That the petitioners had selected such a spot and acquired the exclusive right of its use is not in issue here. The fact that the petitioners may recover damages from the defendant for the wrong already committed (Jacobus v. Congregation of the children of Israel, 107 Ga. 518, 33 S.E. 853, 73 ASR 141; Wright v. Hollywood Cemetery Corp., 112 Ga. 884, 38 S.E. 94, 52 LRA 621; O'Neal v. Veazey, 143 Ga. 291, 84 S.E. 962; Hale v. Hale, 199 Ga. 150, 33 SE2d 441) will not defeat their right to injunctive relief to prevent a repetition of the wrong.
The judgment of the trial judge granting the interlocutory injunction recites that he acted after hearing evidence. The bill of exceptions does not specify a brief of the evidence as material to any alleged error, and no brief of the evidence appears in the record. No question can therefore be determined which requires a consideration of the evidence.
Judgment affirmed. All the Justices concur.